Exhibit 10.1
AIRCRAFT TIME SHARING AGREEMENT
     This AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is entered into this
2nd day of September, 2009 between Copper Beech Capital, LLC, a Texas limited
liability company whose principal address is 12400 Coit Road, Suite 800, Dallas,
Texas 75251-2009 (the “Operator”) and Cinemark USA, Inc., a Texas corporation
whose principal address is 3900 Dallas Parkway, Suite 800, Plano, Texas 75093
(the “Passenger”).
RECITALS
     WHEREAS, Operator owns and has operational control of the certain 2006
Cessna 680 Citation Sovereign model aircraft with manufacturer’s serial number
680-0070 and United States nationality and registration markings N927LT (the
“Aircraft”); and
     WHEREAS, Operator employs a fully qualified flight crew to operate the
Aircraft; and
     WHEREAS, Operator and Passenger desire that Operator provide Passenger with
transportation on board said Aircraft and using Operator’s flight crew on a Time
Sharing basis as defined in 14 C.F.R. § 91.501(c)(1)1 under such terms and
conditions that are mutually satisfactory to both parties hereto.
     NOW, THEREFORE, the parties hereto agree as follows:
TERM
     This Agreement shall commence on September 2, 2009 and continue until such
time as either Operator or Passenger terminates this Agreement. Either party
hereto may terminate this Agreement at any time upon thirty (30) days prior
written notice to the other party.
REIMBURSEMENT FOR USE OF AIRCRAFT
     Passenger shall pay Operator for each specific flight conducted under this
Agreement an amount that shall not exceed the amounts allowed under 14 C.F.R. §
91.501(d) for that flight. These expenses are limited to the direct costs and/or
expenses related to:

  1)   Fuel, oil, lubricants and other additives;     2)   Travel expenses of
the crew, including food, lodging and ground transportation;     3)   Hangar and
tie down costs away from the Aircraft’s base of operation;     4)   Insurance
obtained for the specific flight;

 

1   An arrangement whereby a person uses his airplane and crew to provide air
transportation services to another person, and no charge is made for the flights
conducted under that arrangement other than those specified in 14 C.F.R. §
91.501(d).

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 1

 



--------------------------------------------------------------------------------



 



  5)   Landing fees, airport taxes and similar assessments;     6)   Customs,
foreign permit, and similar fees directly related to the flight;     7)  
In-flight food and beverages;     8)   Passenger ground transportation;     9)  
Flight planning and weather contract services; and     10)   An additional
charge equal to 100% of the expenses listed in item (1) above. Operator shall
pay an amount not to exceed said expenses related to the operation of the
Aircraft, and will provide an invoice and bill to Passenger for the expenses
enumerated in the list above within 15 days after the end of the month in which
any flight or flights for the account of the Passenger occur. Passenger shall
pay Operator for said expenses within 30 days of receipt of the invoice and bill
therefore.

TAXES
     Passenger shall pay to Operator the commercial Federal Excise Tax imposed
on the transportation of persons (within the meaning of Section 4261-4263 of the
Internal Revenue Code of 1986, as amended, and any applicable successor
provision) for flights conducted under this Agreement. This tax currently
consists of a 7.5 percent tax imposed on the amounts paid and a per leg segment
fee. (The segment fee is subject to change on January 1 of every year.) The per
leg segment fee for 2009 is $3.60. Amounts due for taxes and per leg segment fee
shall be included on the monthly invoices submitted to Passenger.
PILOTS
     Operator shall employ, pay for and provide to Passenger a qualified flight
crew for each flight undertaken under this Agreement.
SCHEDULING
     Passenger shall provide Operator with requests for flight time and proposed
flight schedules as far in advance of any given flight as possible, and in any
case, at least 24 hours prior to Passenger’s planned departure. Requests for
flight time shall be in a form, whether oral or written, mutually convenient to,
and agreed to by the parties. Passenger shall provide at least the following for
each proposed flight prior to scheduled departure:

  1)   Proposed departure point;     2)   Destination;     3)   Date and time of
flight;

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 2

 



--------------------------------------------------------------------------------



 



  4)   The names of all passengers;     5)   The nature and extent of luggage;  
  6)   The date and time of a return flight; and     7)   Any other information
concerning the proposed flight that may be pertinent or required by Operator or
Operator’s flight crew. Operator shall have final authority over the scheduling
of the Aircraft, provided, however, that Operator will use its best efforts to
resolve any conflicts in scheduling in a fair and equitable manner.

MAINTENANCE
     Operator shall be solely responsible for securing maintenance, preventative
maintenance and required or otherwise necessary inspections on the Aircraft. The
Aircraft shall be inspected in accordance with and maintained in an airworthy
condition in accordance with applicable rules and regulations of 14 C.F.R.
Part 91 during the term of this Agreement. No period of maintenance,
preventative maintenance or inspection shall be delayed or postponed for the
purpose of scheduling the Aircraft for Passenger. The pilot-in-command of the
Aircraft shall have final and complete authority to cancel any flight for any
reason or condition that in his or her judgment would compromise the safety of
the flight.
OPERATIONAL CONTROL
     At any time during which a flight is made by or on behalf of Passenger
under this Agreement, Operator shall have possession, command and control of the
Aircraft. Operator shall have complete and exclusive responsibility for
(i) scheduling, dispatching and flight of the Aircraft on all flights conducted
pursuant to this Agreement; (ii) the physical and technical operation of the
Aircraft; and (iii) the safe performance of all flights. Operator shall have
operational control of the Aircraft for all purposes of the Federal Aviation
Regulations.2 Notwithstanding the foregoing, the pilot-in-command of each flight
shall have the final authority with respect to (i) the initiation or termination
of any flight, (ii) selection of the routing of any flight, (iii) determination
of the load to be carried, and (iv) all decisions relating to the safety of any
flight. The parties further agree that Operator shall not be liable for delay or
failure to furnish the Aircraft and crew pursuant to this Agreement for any
reason.
DISCLAIMER OF WARRANTIES AND LIMITATION OF LIABILITIES
     OPERATOR MAKES NO WARRANTIES, WHETHER EXPRESSED OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE SERVICES TO BE PERFORMED HEREUNDER OR THE USE OF
THE AIRCRAFT. OPERATOR SHALL
 

2   Those regulations found at 14 C.F.R. Parts 1-199, as amended from time to
time.

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 3

 



--------------------------------------------------------------------------------



 



NOT BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR
FOR LOST PROFITS OR REVENUES IN CONNECTION WITH THE FURNISHING OR PERFORMANCE OF
THE SERVICES TO BE PERFORMED HEREUNDER OR USE OF THE AIRCRAFT, IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART OR THAT OF ITS OFFICERS,
EMPLOYEES OR AGENTS. OPERATOR SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION
OCCURRING IN THE COURSE OF OR IN CONNECTION WITH THE USE OF THE AIRCRAFT BY
PASSENGER OR THE PERFORMANCE OF THE SERVICES HEREUNDER BY OPERATOR OR ITS
MANAGERS, OFFICERS, EMPLOYEES OR AGENTS OR FOR ANY LOSS OR DAMAGE WHICH
PASSENGER MAY SUSTAIN OR SUFFER AS THE RESULT, OR IN THE COURSE OF, THE
DISCHARGE BY OPERATOR OF ITS DUTIES HEREUNDER. OPERATOR’S LIABILITY FOR ANY
DAMAGES, CLAIMS, ACTIONS OR CAUSES OF ACTION ARISING, DIRECTLY OR INDIRECTLY, IN
CONNECTION WITH THIS AGREEMENT OR AS A RESULT OF THE USE OF THE AIRCRAFT BY
PASSENGER, OR THE SERVICES PROVIDED HEREUNDER, IS STRICTLY LIMITED TO AN AMOUNT
NOT TO EXCEED 6 MONTHS’ AVERAGE AGGREGATE BILLING IN ANY ONE CALENDAR YEAR TO
PASSENGER FOR SERVICES PROVIDED DURING SUCH CALENDAR YEAR.
INSURANCE
     Operator shall at its own expense maintain in effect during the term of
this Agreement insurance covering the Aircraft with respect to such risks and in
such amounts and with such deductibles and other terms as determined by Operator
in its sole discretion. In addition, Operator shall maintain comprehensive
public liability and property damage insurance with respect to such risks and in
such amounts and with such deductibles and other terms as determined by Operator
in its sole discretion. Operator shall not cancel or alter said insurance
without at least thirty calendar days’ written notice to Passenger. Passenger or
Passenger’s agents shall not take any action that might invalidate or suspend
such insurance. Said insurance shall be primary as to Operator with Passenger
being an additional insured (as evidenced by a certificate of insurance) and
shall waive all right of subrogation as to Passenger and, if Passenger is a
non-natural person, its directors, shareholders and/or agents. Notwithstanding
the foregoing and subject to the limitations of 14 C.F.R. § 91.501(d), upon
Operator’s request, Passenger shall, at Operator’s request, reimburse Operator
for the cost and expense of any insurance obtained for any specific flight so
long as Passenger has been notified of such insurance and the costs thereof
prior to departure.
PASSENGER’S USE OF AIRCRAFT
     Use of Aircraft by Passenger shall be for Passenger’s own account and shall
be subject to the use limitations set forth in Sections 91.501 and 91.321 of the
Federal Aviation Regulations. Passenger is hereby expressly prohibited from
using the Aircraft for the transportation of passengers or cargo for
compensation or hire.
     Passenger shall not incur any mechanics or other lien in connection with
the use, inspection, preventative maintenance, maintenance or storage of
Aircraft, nor shall there be any

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 4

 



--------------------------------------------------------------------------------



 



attempt by Passenger to convey, mortgage, assign, lease or in any way alienate
the Aircraft or create any kind of security interest involving the Aircraft or
do anything or take any action that might mature into such a lien; and
     During the term of this Agreement, Passenger will abide by and conform to
all applicable laws, governmental and airport orders, rules and regulations.
GENERAL PROVISIONS

  1)   This Agreement, and all the rights of the parties hereunder shall be
construed and enforced in accordance with the laws of the State of Texas,
without giving effect to its conflicts of laws and principles.     2)   This
Agreement supersedes all prior written agreements and understandings between the
parties with respect to the subject matter hereof, and no modification,
termination or attempted waiver shall be valid unless in writing and signed by
both parties below.     3)   The Aircraft is and at all times shall remain the
property of the Operator, and Passenger and shall have no right, title or
interest therein or in the proceeds thereof except as expressly permitted
hereunder.     4)   If action were instituted to enforce any of the terms and
condition of this Agreement, the prevailing party shall be entitled to recovery
of its reasonable attorney’s fees and costs incurred in such action.     5)   If
any clause or provision herein shall be adjudged to be invalid or unenforceable
by a court of competent jurisdiction or by operation of any applicable law, such
adjudication shall not affect the validity of any other clause or provision,
which shall remain in full force and effect.

[truth-in-leasing statement and signature page follows]

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 5

 



--------------------------------------------------------------------------------



 



TRUTH IN LEASING STATEMENT
     THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE
12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT. THE AIRCRAFT WILL BE
MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEMENT. DURING THE DURATION OF THIS AGREEMENT, COPPER BEECH CAPITAL,
LLC, A TEXAS LIMITED LIABILITY COMPANY WHOSE PRINCIPAL ADDRESS IS 12400 COIT
ROAD, SUITE 800, DALLAS, TEXAS 75251-2009, SHALL BE CONSIDERED TO BE THE
RESPONSIBLE PARTY FOR THE OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS
AGREEMENT. AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND
PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA
FLIGHT STANDARDS DISTRICT OFFICE. THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN
LEASING REQUIREMENTS” ATTACHED HERETO ARE INCORPORATED HEREIN BY REFERENCE.
     I, THE UNDERSIGNED, COPPER BEECH CAPITAL, LLC, CERTIFY THAT I AM
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND MY
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
COPPER BEECH CAPITAL, LLC (Operator)

         
/s/ Lee Roy Mitchell, Member
  September 2, 2009; 1:00pm    
 
       
Name & Title
  Date and time of execution    
 
       
/s/ Tandy Mitchell, Member
  September 2, 2009; 1:00pm    
 
       
Name & Title
  Date and time of execution    
 
       
CINEMARK USA, INC. (Passenger)
       
 
       
/s/ Michael Cavalier,
  September 2, 2009; 1:00pm    
 
       
Senior Vice President-General Counsel
  Date and time of execution    
Name & Title
       

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 6

 



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR COMPLIANCE WITH
TRUTH IN LEASING REQUIREMENTS

1)   Mail a copy of the Agreement to the following address via certified mail,
return receipt requested, immediately upon execution of the Agreement. (14
C.F.R. § 91.23 requires that the copy be sent within twenty-four hours after it
is signed):       Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
POB 25724
Oklahoma City, OK 73125   2)   Telephone the nearest Flight Standards District
Office at least forty-eight hours prior to first flight under this Agreement and
inform them of the following:

  i.   The location of the airport of departure;     ii.   The departure time;
and     iii.   The registration number of the aircraft involved.

3)   Carry a copy of the Agreement in the Aircraft at all times.

      Copper Beech Capital Time Sharing Agreement-N927LT   Page 7

 